OPINION — AG — "THE BOARD OF GOVERNORS OF REGISTERED DENTISTS WOULD APPRECIATE AN OPINION ON THE ORDER AND PROCEDURE OF HOLDING A HEARING FOR THE PURPOSE OF REVOKING A DENTAL LICENSE. ALSO THE BOARD WILL NEED YOUR ADVICE AS TO THE LEGAL METHODS OF OBTAINING A COMPLAINT AND EVIDENCE AGAINST AN INDIVIDUAL IN VIOLATION OF THE STATE DENTAL ACT." — SEE OPINION FOR THE PROCEDURES CITE: 59 O.S. 278 [59-278] 59 O.S. 280 [59-280], 59 O.S. 283 [59-283], 59 O.S. 281 [59-281], 59 O.S. 280 [59-280], 59 O.S. 279 [59-279], 59 O.S. 324 [59-324] (FRED HANSEN)